IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MINERVA SURGICAL, INC., )
Plaintiff, §

v. § Civil Action No. 18-217-JFB-SRF
HOLOGIC, INC. and CYTYC SURGICAL §
PRODUCTS, LLC, )
Defendants. §

REPORT AND RECOMMENDATION

I. INTRODUCTION

In this patent infringement action filed by plaintiff Minerva Surgical, Inc. (“Minerva”)
against defendants Hologic, Inc. and Cytyc Surgical Products, LLC (together, “Hologic”),
Minerva alleges infringement of United States Patent No. 9,186,208 (“the ’208 patent”). (D.I. 1)
Presently before the court is the matter of claim construction This decision sets forth the court’s
recommendations of constructions for the disputed claim terms discussed in the briefing and at
the Markman hearing held on January 23, 2019.
II. BACKGROUND

The ’208 patent is directed to a method and system for performing endometrial ablation
to treat uterine diseases. (’208 patent, col. 2:6-8) The claimed endometrial ablation device
comprises a shaft with an expandable and contractible frame consisting of inner and outer frame
elements which expand upon insertion to bring an energy delivery surface into contact With the
uterine cavity. (Id. , col. 2:8-17) The expanded energy delivery surface then applies energy to

the endometn'al lining of the uterus. (Id. , col. 2117-19) Following treatment, the physician

deflates the expandable balloon member and collapses the frame to retract the device from the '
uterine cavity. (Ia'., col. 11:60-12:2; Fig. 8D)

On April ll, 2017, Minerva filed suit against Hologic in the Northem District of
California, alleging that Hologic’s NovaSure ADVANCED product infringes Minerva’s ’208
patent (D.I. l, Ex. A) Minerva filed a motion for a preliminary injunction on August 2, 2017.
(D.I. 35) The court denied Minerva’s motion for a preliminary injunction in an order entered on
January 5, 2018. (D.I. 80) In its order, the court discussed the parties’ agreed-upon construction
for the term “substantially dissimilar material properties” (“SDMP”) for purposes of the
preliminary injunction motion, and Minerva’s subsequent departure from the agreed-upon
construction in its reply brief. (Id. at 3-4) On January 31, 2018, the parties stipulated to transfer
the case to the District of Delaware. (D.I. 85)

III. LEGAL STANDARD

Construing the claims of a patent presents a question of law, although subsidiary fact
finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837-38
(2015) (citing Markman v. Westview Instruments, Inc., 52 F.3d 967, 977-78 (Fed. Cir. 1995),
a ’d, 517 U.S. 370, 388-90 (1996)). “It is a bedrock principle of patent law that the claims of a
patent define the invention to which the patentee is entitled the right to exclude.” Phillips v.
A WH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (internal quotation marks omitted). “[T]here
is no magic formula or catechi,sm for conducting claim construction.” Id. at 1324. Instead, the
court may attach the appropriate weight to appropriate sources “in light of the statutes and
policies that inform patent law.” Id.

The words of the claims “are generally given their ordinary and customary meaning,”

Which is “the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips,
415 F.3d at 1312-13 (intemal citations and quotation marks omitted). “[T]he ordinary meaning
of a claim term is its meaning to the ordinary artisan after reading the entire patent.” Id. at 1321
(internal quotation marks omitted); see also Eon Corp. ]P Holdings v. Silver Spring Networks,
Inc. , 815 F.3d 1314, 1320 (Fed. Cir. 2016). Claim terms are typically used consistently
throughout the patent, and “usage of a term in one claim can often illuminate the meaning of the
same term in other claims.” Phillips, 415 F.3d at 1314 (observing that “[o]ther claims of the
patent in question, both asserted and unasserted, can also be valuable sources of enlightenment . .
. [b]ecause claim terms are normally used consistently throughout the patent . . .”).

It is likewise true that “[d]ifferences among claims can also be a useful guide. . . . For
example, the presence of a dependent claim that adds a particular limitation gives rise to a
presumption that the limitation in question is not present in the independent claim.” Id. at 1314-
15 (intemal citation omitted). This “presumption is especially strong when the limitation in
dispute is the only meaninng difference between an independent and dependent claim, and one
party is urging that the limitation in the dependent claim should be read into the independent
claim.” SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003)
(citing Ecolab Inc. v. Paraclipse, Inc., 285 F.3d 1362, 1375 (Fed. Cir. 2002).

Other intrinsic evidence, including the patent specification, “is always highly relevant to
the claim construction analysis. Usually, it is dispositive; it is the single best guide to the
meaning of a disputed term.” Vz'tronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.
Cir. 1996). “[T]he specification may reveal a special definition given to a claim term by the
patentee that differs from the meaning it would otherwise possess. In such cases, the inventor’s

lexicography governs.” Phillips, 415 F.3d at 1316 (citing CCS Fitness, Inc. v. Brunswick Corp. ,

288 F.3d 1359, 1366 (Fed. Cir. 2002)). It bears emphasis that “[e]ven when the specification
describes only a single embodiment, the claims of the patent will not be read restrictiver unless
the patentee has demonstrated a clear intention to limit the claim scope using words or
expressions of manifest exclusion or restriction.” Liebel-Flarsheim Co. v. Medrad, Inc. , 358
F.3d 898, 906 (Fed. Cir. 2004) (internal quotation marks omitted), cyj"’d, 481 F.3d 1371 (Fed.
Cir. 2007). The specification “is not a substitute for, nor can it be used to rewrite, the chosen
claim language.” SuperGuide Corp. v. DirecTVEnters., Inc., 358 F.3d 870, 875 (Fed. Cir.
2004).

In addition to the specification, a court “should also consider the patent’s prosecution
history, if it is in evidence.” Markman, 52 F.3d at 980. The prosecution history, which is also

” “

“intrinsic evidence, consists of the complete record of the proceedings before the PTO [Patent
and Trademark Office] and includes the prior art cited during the examination of the patent.”
Phillips, 415 F.3d at 1317. “[T]he prosecution history can often inform the meaning of the claim
language by demonstrating how the inventor understood the invention and whether the inventor
limited the invention in the course of prosecution, making the claim scope narrower than it
would otherwise be.” Id.

A court also may rely on “extrinsic evidence,” which “consists of all evidence external to
the patent and prosecution history, including expert and inventor testimony, dictionaries, and
learned treatises.” Markman, 52 F.3d at 980. F or instance, technical dictionaries can assist the
court in determining the meaning of a term to those of skill in the relevant art because such
dictionaries “endeavor to collect the accepted meanings of terms used in various fields of science

and technology.” Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful “to

ensure that the court’s understanding of the technical aspects of the patent is consistent with that

of a person of skill in the art, or to establish that a particular term in the patent or the prior art has
a particular meaning in the pertinent field.” Id. Nonetheless, courts must not lose sight of the
fact that “expert reports and testimony [are] generated at the time of and for the purpose of
litigation and thus can suffer from bias that is not present in intrinsic evidence.” Id.
(“[C]onclusory, unsupported assertions by experts as to the definition of a claim term are not
useth to a court.”). Overall, while extrinsic evidence may be useful to the court, it is less
reliable than intrinsic evidence, and its consideration “is unlikely to result in a reliable
interpretation of patent claim scope unless considered in the context of the intrinsic evidence.”
Id. at 1318-19.

Finally, “[t]he construction that stays true to the claim language and most naturally aligns
With the patent’s description of the invention will be, in the end, the correct construction.”
Renishaw PLC v. Marposs Societa ’ Per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows
that “a claim interpretation that would exclude the inventor’s device is rarely the correct
interpretation.” Osram GmbH v. Int’l Trade Comm ’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007).
IV. CONSTRUCTION OF DISPUTED TERMS

A. “substantially dissimilar material properties” (“SDMP”) (‘208 patent, claims 13, 14,

 

 

15, 17, 19, 20, 22)
Minerva Hologic Court
“different thickness or width Indefinite “the inner and outer frame
and different composition or elements have different
treatment that provide thickness and different
different spring composition”
characteristics to influence
the expandable planar
triangular shape of the energy
delivery surface”

 

 

 

 

 

1 recommend that the court adopt a modified version of Minerva’s proposed construction,
which is consistent with the parties’ agreed-upon construction at the preliminary injunction
stage, Hologic’s proposed construction for the ensuing term “dissimilar material properties,” the
intrinsic and extrinsic record, and the relevant case authorities

Hologic contends that the word “substantially” renders the term indefmite because the
’208 patent specification fails to provide an objective boundary for measuring the degree of
dissimilarity of the material properties. (D.I. 109 at 6-8) However, Federal Circuit precedent
establishes that terms of degree are not inherently indefinite if the claim language “provide[s]
enough certainty to one of skill in the art when read in the context of the invention.” Interval
Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014); see also Sonix Tech. Co., Ltd.
v. Pub. Int’l, Ltd., 844 F.3d 1370, 1378-79 (Fed. Cir. 2017). As discussed below, the
specification of the ’208 patent contains examples that provide guidance to a person of ordinary
skill in the art in determining the scope of the claim language For this reason, the tenn
“substantially” is not indefmite as it is used in the context of the ’208 patent.

The specification of the ’208 patent identifies two characteristics qualifying as
“substantially dissimilar” characteristics in the context of claim 13: (1) thickness, and (2)
composition (’208 patent, col. 19:32-48) The specification discloses an outer frame element
made of 304 SS or 316 SS, with a thickness ranging from 0.004 to 0.012 inches, and
distinguishes it from the inner frame element, Which is made of NanoFlex®, with a thickness
ranging from 0.012 to 0.020 inches. (Id.) These boundaries, as illustrated in Figure 21 , are
sufficient to inform a person of ordinary skill as to the scope of the word “substantially” in the
context of the invention See Exnzark Mfg. Co. Inc. v. Briggs & Stratton Power Prods. Grp.,

LLC, 879 F.3d 1332, 1345 (Fed. Cir. 2018) (concluding that the specification’s description and

annotated figures identifying the invention’s configuration provided reasonable certainty as to
the meaning of the disputed term). The prosecution history provides further support regarding
the objective boundaries of the Word “substantially” because the examiner found that “[t]he
disclosure of the recited frame with inner and outer elements having substantially dissimilar
material properties is not found in the prior art of record,” noting that “[a]pplicants give
criticality to this feature” in the specification (D.I. 108, Ex. 2 at 9/24/ 14 Office Action at 9)

The specification defines the function of the invention as “alter[ing] the expanded plan
shape of the dielectric membrane structure to correspondingly increase the surface area of the
energy delivery surface . . . to optimize energy delivery to engaged tissue.” (’208 patent, col.
19:7-11) The Federal Circuit has held that such functional language also “promotes defmiteness
because it helps bound the scope of the claims by specifying the operations that the [claimed
invention] must undertake.” Cox Commc 'ns, Inc. v. Sprz'nt Commc ’n Co. LP, 838 F.3d 1224,
1232 (Fed. Cir. 2016). The specification explains that “[t]he use of dissimilar frame materials
allows for the frame to expand . . . with lateral sides being relatively linear instead of being
deeply bowed inwardly,” providing a more triangular shape to increase the total surface area of
the dielectric in contact with the tissue. (’208 patent, col. 19:48-54) Thus, a person of ordinary
skill in the art would understand from the ’208 patent specification that the inner and outer frame
elements must be configured to increase the surface area of the energy delivery surface, and this
goal is achieved by varying the material and the thickness of the inner and outer frame elements.

In this regard, the use of “substantially” in the ’208 patent is comparable to the term
“visually negligible” in Som'x Technology Co., Ltd. v. Publz'cations lnternational, Ltd. There, the
F ederal Circuit determined that the term “visually negligible” was not indefinite because the

written description “includes: (1) a general exemplary design for a visually-negligible indicator,

(2) ‘requirements for the graphical indicators being negligible to human eyes,’ and (3) two
specific examples of visually-negligible indicators.” 844 F.3d 1370, 1378-79 (Fed. Cir. 2017)
(internal citations omitted). In the present case, Figure 21 illustrates the exemplary design for
SDMP, and the specification provides specific examples of different materials and thickness
ranges to achieve SDMP in the inner and outer frame elements. (’208 patent, Fig. 21; col. 19:32-
48)

Likewise, in Exmark, the Federal Circuit found that the claimed “elongated and
substantially straight [baffle portion ” was not indefinite because the specification provided that
the “elongated and straight portion of the baffle must be long enough to at least connect [] two
arcuate portions of the baffle,” it referred to a “relatively straight baffle portion,” and it identified
the function of the elongated and straight baffle portion to deflect grass cuttings to the next
blade. 879 F.3d 1332, 1345-46 (Fed. Cir. 2018) (concluding that “no such numerical precision is
required when using such terms of degree.”). The specification of the ’208 patent provides
similar context by describing the purpose of the dissimilar spring characteristics as increasing the
surface area of the energy delivery surface, (’208 patent, col. 1926-10), and identifying examples
of varying thickness and material compositions of the frame elements to achieve the stated
purpose, (id., col. 19:32-48). A person of ordinary skill in the art, viewing the claim language in
light of the specification, would understand the meaning of SDMP with enough certainty to
define its scope. See Interval Lz'censing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014)
(“The clairns, when read in light of the specification and the prosecution history, must provide
objective boundaries for those of skill in the art.”).

The cases relied upon by Hologic are distinguishable In Cayenne Medical, Inc. v.

Medshape, Inc., 2016 WL 2606983, at *3-5 (D. An`z. May 6, 2016), only the patent’s dependent

claims and a figure had disclosures relating to the claim term “substantially different
construction,” and the dependent claims did not limit the possible variations of the claimed
device. In contrast, the ’208 patent specification expressly recites SDMP in the discussion of
Figure 21, and it describes different thickness ranges and material compositions for the inner and
outer frame elements. (’208 patent, col. 19:32-48; 19:63-65) In S. O.I. Tec Silicon on Insulator
Technologies, S.A. v. MEMC Electrom'cs Materials, Inc., 745 F. Supp. 2d 489, 508 (D. Del.
2010), the specification did not describe a means of measuring the amount of hydrogen diffusing
prior to, or during, the claimed thermal annealing. Id. at 508-09. In contrast, the specification of
the ’208 patent describes embodiments indicating the scope of SDMP.

The parties disagree regarding whether the testimony of the ’208 patent’s inventors, Akos
Toth and Csaba Truckai, should be given weight in the indefiniteness findings regarding the
Word “substantially.” (D.I. 109 at 8-10; D.I. 118 at 6-8) I recommend that the court decline to
weigh the inventors’ testimony in the indefiniteness inquiry. Pursuant to Federal Circuit
precedent, an inventor’s subjective intent regarding the meaning of a claim is not probative of the
claim’s objective scope. “It is particularly inappropriate to consider inventor testimony obtained
in the context of litigation in assessing validity under section 1 12, paragraph 2, in view of the
absence of probative value of such testimony.” Solomon v. Kimberly Clark Corp., 216 F.3d
1372, 1379 (Fed. Cir. 2000) (observing that inventor testimony obtained in the context of
litigation is “often a self-serving, after-the-fact attempt to state what should have been part of his
or her patent application.”).

Turning to the proper construction of the claim term, I recommend that the court reject
Minerva’s attempt to import “spring characteristics” into the claim, The Northem District of

California previously rejected a similar proposal by Minerva in briefing on the motion for a

preliminary injunction, concluding that claim 13 does not contain a limitation relating to “spring
characteristics,” nor does the specification require it, and efforts to import this limitation from
the specification therefore violate basic principles of claim construction (D.I. 80 at 4) The
specification explains that spring characteristics are not required for the frame elements, noting
that “some elements of the frame . . . can be spring elements and some elements can be flexible
without inherent spring characteristics.” (’208 patent, col. 7 :52-55) Importing the “spring
characteristics” limitation from the specification to the claims would also raise issues of claim
differentiation because dependent claims 15 and 17 disclose “spring constan ” and “spring
function,” respectively, whereas independent claim 13 does not expressly disclose spring
characteristics (’208 patent, col. 22:34-57)

I recommend that the court construe SDMP to require a “different composition.”
Minerva alleges that “different composition” is optional because the “dissimilar material
properties” claim language may also refer to different treatments. (D.I. 118 at 11) However, the
specification of the ’208 patent focuses on the different chemical compositions of NanoFlex®
and 304 SS and 316 SS, indicating that “[t]he use of dissimilar frame materials allows for the
frame to expand . . . with lateral sides being relatively linear instead of being deeply bowed
inwardly.” (’208 patent, col. 19:48-50) References to “dissimilar frame materials” in the
specification signify a difference in composition (D.I. 110 at 1[1[ 17, 19-23) Because the
composition of NanoFlex is different from the compositions of 304 SS and 316 SS, and the
parties do not dispute that composition is a material property, SDMP requires a “different

composition.”

10

I recommend that the court reject Minerva’s proposal to include “treatment” in the
construction of SDMP.l The specification does not discuss how a treatment is applied to a
material, nor does it identify frame elements that have undergone different treatments. (D.I. 110
at 1[ 26) The specification describes NanoF lex as a precipitation hardenable stainless steel, but it
does not describe the process of precipitation hardening. (’208 patent, col. 19:44-48) Instead,
the specification refers to NanoF lex as a “dissimilar material” or a “dissimilar frame material.”
(Id. at 19:35-38; 19:48-50) The record evidence indicates that it is the chemical composition of
NanoFlex, not a treatment, that makes it a “precipitation hardenable” material (D.I. 110 at 11 22;
D.I. 122, Ex. 1 at 122:18-124:7)

I recommend that the court reject Minerva’s proposal to include “wid ” in the
construction of SDMP. Although the specification sets forth a specific range of widths for the
outer name elements, the specification does not disclose a dissimilar range of widths for the
inner name elements. (’208 patent, col. 19:32-44) Instead, the specification emphasizes
differences in the thickness of the inner and outer frame elements. (Ia'.) The specification lacks

a disclosure of a dissimilarity in width between the inner and outer frame elements.

 

1 Minerva proposed including the “treatment” limitation in its construction at the preliminary
injunction stage. (D.I. 80 at 3) At that time, Minerva indicated that the treatment referred to a
photochemical etching procedure (“PEP”). (Id. at 5) The Northern District of California
rejected Minerva’s proposal, concluding that improvements resulting from PEP “have nothing to
do with the distinctive surface properties of the inner element.” (Id. at 6) Now, Minerva
contends that “treatment” refers to the precipitation hardening process applied to NanoFlex.
(D.I. 106 at 9)

11

B. “dissimilar material properties” (‘208 patent, claims 13, 14, 15, 17, 19, 20, 22)

 

 

 

properties” per above

 

Minerva Hologic Court

Must be construed as part of “different thickness and Must be construed as part of
the full term “substantially different composition” the full term “substantially
dissimilar material dissimilar material

 

 

properties” per above

 

I recommend that the court adopt Minerva’s proposal, which is supported by the

specification For the reasons set forth at § IV.A, supra, the term “substantially dissimilar

material properties” is not indefinite The court finds no reason to construe this phrase separately

from the construction of “substantially dissimilar material properties.”

C. “the inner elements have a higher spring constant than the outer elements” (‘208

patent, claim 15)

 

Minerva

Hologic

Court

 

“the inner elements require
more force to bend than do
the outer elements”

 

 

“the inner elements need
more force to bend the same
distance than the outer
elements”

 

“the irmer elements need
more force per unit distance
bent than the outer elements”

 

 

During the January 23, 2019 Markman hearing, the parties reached agreement that the

disputed term should be construed as follows: “the inner elements need more force per unit

distance bent than the outer elements.”2 (1/23/ 19 Tr. at 70:22-72:3) I recommend that the court

adopt the parties’ agreed-upon construction

 

2 Counsel explained that “spring constant” refers to the ratio of the force applied to a spring to
the distance that the spring is displaced in response to that force to measure the stiffness or
flexibility of the spring. The lower the spring constant, the more flexible the material (1/23/19

Tr. at 65:14-66:1)

12

D. “surface”3 (‘208 patent, claims 13, 14, 15, 17, 19, 20, 22)

 

 

Minerva Hologic Court

Plain and ordinary meaning “two-dimensional area on a “exterior layer that covers the
(no construction necessary) structure” name of the working en ”
Altematively:

“exterior layer that covers the
name of the working end”

 

 

 

 

I recommend that the court adopt Minerva’s proposed construction and construe
“surface” to mean “exterior layer that covers the name of the working end.” Minerva’s proposal
finds support in the language of claim 13, which recites that “the name has flexible outer
elements in lateral contact with the compliant surface.” (’208 patent, col. 22:41-42) Because the
name elements must be in lateral contact with the surface, the claimed surface cannot constitute
the outside of the layer covering the frame. Claim 13 also requires the surface to be “expandable
to a selected planar triangular shape configured for deployment to engage the walls of a patient’s
uterine cavity.” (Id., col. 2213 8-40) Therefore, to give meaning to the term “surface” in claim
13, the surface cannot be limited to the inner layer covering the frame.

Minerva’s proposed construction is further supported by the specification of the ’208
patent, which provides that “the energy-delivery surface comprises a thin-walled elastomer, such
as a silicone elastomer.” (’208 patent, col. 2:30-32) In this manner, the specification equates the
claimed “surface” with the thin-walled, silicone elastomer, The embodiments described in the

specification illustrate that the outer name elements are in contact with the inside of the material

 

3 The parties agree that the adopted construction for the term “surface” will apply to the word
“surface” in the claim terms “compliant . . . surface” and “the outer surface expandable,” both of
which are found in claims 13, 14, 15, 17, 19, 20, and 22. (D.I. 102 at 2 n.l)

13

 

covering the name elements, (Ia'., Figs. 5, 9, 10, 19A, 19B, and 21) Given that the outer portion

of the material covering the frame elements must make contact with the walls of the uterine

cavity, Hologic’s proposed construction would exclude the embodiments identified in the

specification of the ’208 patent.4 The law is well-established that “[a] claim construction that

excludes a preferred embodiment is "rarely, if ever, correct.”’ Kaneka Corp. v. Xiamen

Kinga'omway Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015) (quoting MBO Labs., Inc. v.

Becton, Dickz'nson & Co. , 474 F.3d 1323, 1333 (Fed. Cir. 2007)). Minerva’s proposed

construction is consistent with F ederal Circuit precedent holding that, “where the claim language

permits an operable construction, the inoperable construction is wrong.” Power Integrations,

Inc. v. Fairchild Semiconductor Int ’l, Inc. , 904 F.3d 965, 972 (Fed. Cir. 2018) (citing Ecolab,

Inc. v. FMC Corp., 569 F.3d 1335, 1345 (Fed. Cir. 2009)).

V. CONCLUSION

For the reasons set forth above, I recommend that the court construe disputed terms as

follows:

 

Claim Term
“substantially dissimilar material properties”

Recommended Construction

“the inner and outer name elements have
different thickness and different
composition”

 

“dissimilar material properties”

Must be construed as part of the full term
“substantially dissimilar material properties”
per above

 

“the inner elements have a higher spring
constant than the outer elements”

“the inner elements need more force per unit
distance bent than the outer elements”

 

“surface”

 

“exterior layer that covers the name of the

 

working end”

 

 

" Hologic argues that the claimed surface may be either the outer or inner surface, but it cannot
encompass both. (1/23/ 19 Tr. at 62:20-21) As a result, Hologic alleges that the claim is
inoperable because only the outer surface engages the Walls of the cavity, and only the inner
surface is in lateral contact with the outer name elements. (Id. at 62:20-63:7)

14

 

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served With a copy of this Report and Recommendation
Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)
pages each. The failure of a party to object to legal conclusions may result in the loss of the right
to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.l
(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://Www.ded.uscourts.gov.

Dated: March 26, 2019

 

sherry R.Fallo §
UNITED TAT s GISTRATEJUDGE

15

